PER CURIAM.
Cecil Clayton moves for stay of his execution scheduled for March 17, 2015, at 6:00 p.m., pending full briefing and argument of his appeal from the district court’s denial of his second-in-time federal habeas corpus petition and supplemental petition raising incompetence to be executed.
I.
Clayton filed a petition for writ of habeas corpus in the Missouri Supreme Court on March 10, 2015, claiming that he is not competent to be executed under Ford v. Wainwright, 477 U.S. 399, 106 S.Ct. 2595, 91 L.Ed.2d 335 (1986), Panetti v. Quarter-man, 551 U.S. 930, 127 S.Ct. 2842, 168 L.Ed.2d 662 (2007), Atkins v. Virginia, 536 U.S. 304, 122 S.Ct. 2242, 153 L.Ed.2d 335 (2002), and Missouri Revised Statutes § 552.060.1 (2000). The Missouri Supreme Court denied his petition on March 14, 2015.
In his federal habeas corpus petition, Clayton claims that he is not competent to be executed under Ford v. Wainwright, 477 U.S. 399, 106 S.Ct. 2595, 91 L.Ed.2d 335 (1986), and Panetti v. Quarterman, 551 U.S. 930, 127 S.Ct. 2842, 168 L.Ed.2d 662 (2007). He also claims that he cannot be executed because he is intellectually disabled under Atkins v. Virginia, 536 U.S. 304, 122 S.Ct. 2242, 153 L.Ed.2d 335 (2002). The district court denied the petition, finding that it could not conclude under the deferential AEDPA [Antiterrorism and Effective Death Penalty Act] standards that the [Missouri Supreme Court’s] decision was contrary to clearly established Federal law, as determined by the United States Supreme Court; involved an unreasonable application of clearly established Federal law; or was based on an unreasonable determination of the facts in light of the evidence presented in the State court proceeding.
II.
“[A] stay of execution is an equitable remedy.” Hill v. McDonough, 547 U.S. 573, 584, 126 S.Ct. 2096, 165 L.Ed.2d 44 (2006) (citation omitted). Prior to granting a stay of execution, a court must consider “the likelihood of success on the merits,” “the relative harms to the parties,” and “the extent to which the inmate has delayed unnecessarily in bringing the claim.” Nelson v. Campbell, 541 U.S. 637, 649-50, 124 S.Ct. 2117, 158 L.Ed.2d 924 (2004).
Having reviewed Clayton’s petition, we conclude that he is unlikely to succeed on the merits of his habeas claims. Applying the “highly deferential standard set forth” in AEDPA, see Pederson v. Fabian, 491 F.3d 816, 824 (8th Cir.2007), we agree with the district court that the Missouri Supreme Court’s decision (1) was not “contrary to ... clearly established Federal law, as determined by the Supreme Court of the United States,” (2) did not involve an “unreasonable application of’ clearly established Federal law, and (3) “was [not] based on an unreasonable determination of the facts in light of the evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d)(l)-(3).

III.Conclusion

Accordingly, we deny Clayton’s motion for stay of execution.